               Case 2:16-cv-00910-RSL Document 30 Filed 01/27/21 Page 1 of 2




1

2

3

4

5

6                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
7                                         AT SEATTLE
8                                                       )
     KATHYRN DALE,                                      ) CIVIL NO. 2:16-cv-00910-RSL
9
                                                        )
10                          Plaintiff,                  ) ORDER FOR ATTORNEY'S FEES
                                                        ) PURSUANT TO 42 U.S.C. § 406(b)
11   vs.                                                )
                                                        )
12   COMMISSIONER OF SOCIAL SECURITY,                   )
                                                        )
13                            Defendant.                )
14

15
            THIS MATTER having come on regularly before the undersigned upon Plaintiff’s
16
     Motion for Attorney Fees Pursuant To 42 U.S.C.§ 406(b), the Court having considered the
17
     contentions of Plaintiff and Defendant, good cause having been shown for entry of the Order,
18
     now therefore, it is hereby
19
            ORDERED that Plaintiff’s attorney Amy Gilbrough is allowed an attorney fee of
20
     $22,495.00, pursuant to 42 U.S.C. § 406(b). If the Social Security Administration is still
21
     withholding this amount, it is directed to send this amount to Plaintiff’s attorney, Amy
22
     Gilbrough, minus any applicable fees ordered by statute. One this fee is received, Ms. Gilbrough
23
     shall refund $3,852.61, the amount of the fee she received under the EAJA, to Plaintiff.
24

25

     ORDER FOR ATTORNEY FEES PURSUANT TO 42                         Douglas Drachler McKee & Gilbrough, LLP
     U.S.C. § 406(b) [2:16-cv-00910-RSL] - 1                        1904 Third Ave. Suite 1030
                                                                    Seattle, WA 98103
                                                                    (206) 623-0900
            Case 2:16-cv-00910-RSL Document 30 Filed 01/27/21 Page 2 of 2




1         DATED this 27th day of January, 2020.

2

3                                                 ROBERT S. LASNIK
                                                  United States District Judge
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER FOR ATTORNEY FEES PURSUANT TO 42                Douglas Drachler McKee & Gilbrough, LLP
     U.S.C. § 406(b) [2:16-cv-00910-RSL] - 2               1904 Third Ave. Suite 1030
                                                           Seattle, WA 98103
                                                           (206) 623-0900
